UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53


           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 9, 2005*
                               Decided June 20, 2005

                                       Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-2629
                                                Appeal from the United States
MICHELLE FREDERIKSEN and                        District Court for the Central
JEFF TALANO,                                    District of Illinois
     Plaintiffs-Appellants,
                                                No. 01-2048
      v.
                                                Michael P. McCuskey,
CITY OF KANKAKEE,                               Chief Judge.
     Defendant-Appellee.

                                      ORDER

        Michelle Frederiksen and Jeff Talano, no strangers to state and federal
litigation, see Frederiksen v. City of Lockport, 384 F.3d 437, 437 (7th Cir. 2004),
sued the City of Kankakee claiming that city officials violated their due process and
Fourth Amendment rights by entering their property to enforce zoning and building
codes. After a jury trial, the defendants prevailed. Frederiksen and Talano now
appeal, and, although they ostensibly challenge several of the district court’s
rulings on motions they filed during trial, the only coherent argument in their brief
challenges the court’s jury instructions.



      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 03-2629                                                                     Page 2

       Frederiksen and Talano argue that the district court erred in instructing the
jury that “the Fourth Amendment prohibits unreasonable searches and seizures of
property and searches of property without a warrant.” They contend that the jury
should have been instructed to find a Fourth Amendment violation if the plaintiffs
experienced a “meaningful interference with [their] possessory interests” in their
property. Frederiksen and Talano never proposed such a jury instruction in the
district court. They did object to the instructions on different grounds, but they
have waived the specific objection they raise here by failing to make it in the
district court. See Harper v. Albert, 400 F.3d 1052, 1068 (7th Cir. 2005).

       Frederiksen and Talano’s other assertions of error regarding, for example,
the district court’s decision to reject “testimony and evidence relating to the state
court trial,” and its “holding that the local rules apply in the forming of jury
instructions but not in the final pretrial order,” are insufficiently developed to
permit meaningful review. See Fed. R. App. P. 28(a)(9) (argument must contain
contentions and reasons for them); Voelker v. Porsche Cars North America, Inc.,
353 F.3d 516, 527 (7th Cir. 2003); Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001). Appellants must do more than make general claims of error; they must
point specifically to rulings by the district court and develop arguments about why
those rulings are erroneous. We therefore decline to consider Frederiksen and
Talano’s undeveloped assertions of error.

        As a final matter, while this appeal was progressing Frederiksen and Talano
incurred sanctions in another appeal, number 03-2678, and to date they have failed
to pay their fine. Despite being barred from filing any more papers in the courts of
this circuit until they paid their fine, they managed to file a reply brief in this case
in contravention of that order. By pressing forward with this appeal, Frederiksen
and Talano continue to disregard the court’s warning about pursuing frivolous
litigation. The plaintiffs have 14 days to show cause why they should not be
sanctioned for their conduct in this appeal.
                                                                          AFFIRMED.